Citation Nr: 0729060	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  04-36 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to 
December 1977 and from November 1980 to July 1995.  The 
veteran died in November 2000, and the appellant is his 
surviving spouse.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.  

In August 2005, a hearing was held at the RO before the 
Board.  

In February 2007, the appellant was informed that the 
Veterans Law Judge who conducted the August 2005 hearing was 
no longer employed by the Board.  The appellant was informed 
of her right to have another hearing in the matter.  In 
response to this notice, the appellant requested a 
videoconference hearing before the Board.  In April 2007, the 
Board remanded this matter to schedule the appellant for her 
requested hearing.  In June 2007, the appellant filed a 
statement withdrawing her request for a new hearing in this 
matter.  


FINDINGS OF FACT

1.  The immediate cause of the veteran's death in November 
2000 was myocardial infarction due to atherosclerotic 
cardiovascular disease.  

2.  At the time of death, the veteran did not have any 
service-connected disabilities.  

3.  The medical evidence of record is in relative equipoise 
as to whether the veteran's death was due to a disease of 
service origin.  


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
warranted.  38 U.S.C.A. §§ 1310, 5100, 5102, 5103, 5103A, 
5106, 5107, 5121 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.312 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Without deciding whether notice and development requirements 
have been satisfied in the present case, the Board is not 
precluded from adjudicating the issue involving the 
appellant's claim for service connection for the veteran's 
cause of death. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. § 3.102, 
3.156(a), 3.159, 3.326 (2006).  This is so because the Board 
is taking action favorable to the appellant by granting the 
issue at hand.  As such, this decision poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. 
App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).  The Board also notes that the issue of an effective 
date will be determined in the first instance by the RO.

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310 (West 2002).  

A service-connected disorder is one that was incurred in or 
aggravated by active service; one for which there exists a 
rebuttable presumption of service incurrence or aggravation, 
if manifested to the required degree within a prescribed 
period from the veteran's separation from active duty; or one 
that is proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309, 3.310(a) (2006).  

A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other disorder, was the immediate 
or underlying cause of death or was etiologically related 
thereto.  A contributory cause of death is inherently one not 
related to the principal cause.  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially, that 
it combined to cause death, or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312 (2006).  

Under the applicable criteria, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service, during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Service connection may also be granted for cardiovascular 
disease, if manifested to a compensable degree within one 
year of separation from service provided the rebuttable 
presumption provisions of § 3.307 are also satisfied.  38 
U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2006).  Evidence which may be considered in rebuttal 
of service incurrence of a disease listed in 38 C.F.R. 
§ 3.309 will be any evidence of a nature usually accepted as 
competent to indicate the time of existence or inception of 
disease.  38 C.F.R. § 3.307(d) (2006).  

Service connection may also be established if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495.  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

The appellant contends that the veteran's atherosclerotic 
cardiovascular disease was first manifested in service and 
that he continued to have heart problems from the time of 
discharge from service until his death in November 2000.  

Historically, the veteran served on active duty from August 
1972 to December 1977 and from November 1980 to July 1995.  A 
review of his service medical records showed that the veteran 
was seen on a number of occasions in service for various 
maladies, including chest pains and shortness of breath.  The 
records showed that he underwent extensive evaluation on 
several occasions, including exercise treadmill testing, 
EKG's, and chest x-ray studies, but no specific 
cardiovascular abnormality was ever identified.  There was no 
evidence of chronic elevated blood pressure readings or 
diagnosis of hypertension in service, and no objective 
evidence of any cardiovascular disease.  Most of the medical 
reports attributed the veteran's symptoms to gastritis.  The 
veteran's service separation examination, performed in 
November 1994, showed his heart and vascular systems were 
normal, a chest x-ray study was negative, and blood pressure 
was 130/78.  

The service medical records showed that the veteran was seen 
for complaints of chest pains and stress on a couple of 
occasions between the time of his separation examination in 
November 1994, and his discharge from service in July 1995.  
An EKG in January 1995, showed normal sinus rhythm with 
occasional premature atrial complexes, but was otherwise 
normal.  The veteran's blood pressure was 122/82, and there 
were no other cardiac abnormalities.  A progress noted in 
February 1995, included a diagnosis of stress reaction.  

On a Report of Medical History for separation from service in 
July 1995, the veteran reported a history of chest pains and 
high blood pressure.  The examiner commented that the 
veteran's history of hypertension was secondary to stress at 
work and had resolved when the veteran terminated his job.  
Additional laboratory studies showed total cholesterol of 
236.  The examiner noted that there had been no change since 
the prior examination.  

Private medical records showed that the veteran was seen for 
complaints of chest pains radiating into both upper 
extremities in December 1996.  His blood pressure was 130/88 
and a chest x-ray study showed evidence of cardiomegaly, but 
was otherwise negative.  The impression was musculoskeletal 
chest pain.  

The appellant's testimony at the personal hearing in August 
2005, and the medical evidence of record indicated that the 
veteran suffered a fatal myocardial infarction at home in 
November 2000.  Although the certificate of death listed the 
cause of the veteran's death as undetermined natural causes, 
a surgical pathology report in November 2000, showed the 
cause of death was due to myocardial infarction.  The report 
also noted that the veteran had atherosclerosis and had been 
a two-pack a day smoker for twenty years.  A limited autopsy 
report showed the cause of death as atherosclerotic 
cardiovascular disease with a history of old myocardial 
infarction.  

In July 2006, the RO sought review of the claims file by a VA 
cardiologist for an opinion as to the etiology and date of 
onset of the veteran's heart disease.  The cardiologist 
indicated that he had reviewed the claims file, including the 
veteran's service medical records and the autopsy reports, 
and provided a detailed description of the veteran's medical 
history.  He noted that while the veteran was evaluated on 
numerous occasions for chest pains in service, there was no 
objective evidence of any cardiovascular disease.  The 
examiner went on to explain that the process of 
atherosclerosis and coronary plaque formation starts at a 
very young age, as early as a teenager, and is accelerated by 
risk factors, such as those which were present in the 
veteran.  Although he could not say exactly when the 
veteran's heart disease began, he opined that it probably 
started early in his life and progressively worsened with 
time.  He noted that the veteran had been evaluated on 
several occasions between 1990 and 1996, but that the tests 
administered were not the type of test which would be 
sensitive or specific for one and two vessel coronary artery 
disease.  The cardiologist opined that the veteran's coronary 
artery disease probably worsened in service, as evidence by 
the fact that he sought medical attention, but that he could 
not say how much it had progressed since none of the 
noninvasive tests were sensitive enough to reveal that 
information and no invasive testing, such as, cardiac 
catheterization was performed.  He also stated that, "[t]his 
disease was definitely present within one year after he 
completed service."

The evidence required to warrant a grant of disability 
benefits does not have to be conclusive.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Here, the only medical evidence which attempted to address 
the question of the etiology of the veteran's heart disease 
was the October 2006 VA medical opinion.  The cardiologist 
indicated that while he could not state with any degree of 
certainty the exact date of onset of the veteran's heart 
disease, he suggested that it may have started early in life, 
possible when he was a teenager.  The one significant fact 
that the examiner was clear about; however, was that the 
veteran's atherosclerotic heart disease was present at the 
time of discharge from service.  Even if the VA examiner was 
correct that the veteran's atherosclerosis began in 
childhood, the fact that he experienced angina and had some 
abnormal findings on an EKG shortly before discharge from 
service, suggests that there was some worsening of the heart 
disease.  Whether this increase was due to the natural 
progress of the underlying disease process can never be 
ascertained anymore than the exact date of onset.  

Neither the Board nor the appellant is competent to 
supplement the record with unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Conversely, health professionals are experts and are 
presumed to know the requirements applicable to their 
practice and to have taken them into account in providing a 
diagnosis.  Cohen v. Brown, 10 Vet. App. 128 (1997).  In 
determining the weight assigned to this evidence, the Board 
also looks at factors such as the health care provider's 
knowledge and skill in analyzing the medical data.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Black v. Brown, 10 Vet. App. 279, 284 (1997).  

As noted above, when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
reasonable doubt arises regarding service origin, such doubt 
will be resolved in the favor of the claimant.  In this case, 
the Board finds that the evidence is in relative equipoise.  
Thus, resolving all reasonable doubt in the appellant's 
favor, the Board finds the evidence supports entitlement to 
service connection for the cause of the veteran's death.  38 
C.F.R. § 3.102.  




ORDER

Service connection for the cause of the veteran's death is 
granted.  



____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


